Citation Nr: 1401707	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a shrapnel wound scar. 



REPRESENTATION

The Veteran represented by:    Jeffrey E. Marion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, J. S., J. J. M.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel

INTRODUCTION


The Veteran had active duty in the Army National Guard from February 1996 to July 1996, and active duty in the Army from January 1997 to May 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2011, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in May 2012, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  Initially, the Veteran indicated he desired a second hearing and the Board remanded all issues to the RO in July 2012 for the second hearing.  The Veteran, through his attorney, waived the right to a second Board hearing in writing in September 2012.  The transcript of the April 2011 hearing is in the record.

In May 2011, the Board issued a decision denying the Veteran's claim for a scar from a shrapnel wound.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2012, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion. 

The Board again denied service connection for a scar from a shrapnel wound in a December 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2013, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion.

In the May 2011 decision, the Board remanded the issues of service connection for PTSD and service connection for an acquired psychiatric disorder for a VA examination.  These issues were again remanded by the Board in December 2012 and have not been readjudicated by the RO.  Therefore, the issues are not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a shrapnel wound scar in the abdominal area which was incurred during service.  As noted, the claim came before the Board previously and denied the claim in May 2011.  The Court has remanded the Veteran's claim in May 2012, instructing the Board and VA to provide the Veteran a VA examination in an effort to substantiate the claim of service connection for a scar from a shrapnel wound.  In December 2012, the Board again denied the claim for service connection for a shrapnel wound.  In October 2013, the Court remanded the Veteran's claim for service connection for a shrapnel wound scar.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran a VA examination to determine if the Veteran has a scar resulting from a shrapnel wound.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.
The examiner is asked to determine whether the Veteran has a current scar of the abdomen and offer an opinion whether it is at least as likely as not (50 percent probability) that any current scar of the abdomen had its onset during service or is causally and etiologically related to service, including as a result from a shrapnel wound, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to note in the entrance examination into the United States Army National Guard in December 1995, the Veteran had a left anterior chest wall scar and a history of open heart surgery when he was an infant.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



